    Case: 1:21-cv-01239 Document #: 24 Filed: 04/07/21 Page 1 of 2 PageID #:483




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 PST Innovations, LLC          )
                               )                     Case No. 21-cv-1239
 v.                            )
                               )                    Judge: Hon. Sharon Johnson Coleman
 THE PARTNERSHIPS and          )
 UNINCORPORATED ASSOCIATIONS )                      Magistrate: Hon. Maria Valdez
 Hon. IDENTIFIED ON SCHEDULE A )
                               )



       PLAINTIFF’S MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

       Plaintiff PST Innovations, LLC seeks entry of Preliminary Injunction. The scope of

Plaintiff’s proposed Preliminary Injunction Order is materially indistinguishable from the

Temporary Restraining Order entered on March 15, 2021 and extended on March 29, 2021. A

Memorandum of Law in Support is filed concurrently with this Motion.


Dated this 7th Day of April, 2021.           Respectfully submitted,




                                             By:    s/David Gulbransen/
                                                     David Gulbransen
                                                     Attorney of Record

                                                    David Gulbransen (#6296646)
                                                    Law Office of David Gulbransen
                                                    805 Lake Street, Suite 172
                                                    Oak Park, IL 60302
                                                    (312) 361-0825 p.
                                                    (312) 873-4377 f.
                                                    david@gulbransenlaw.com
    Case: 1:21-cv-01239 Document #: 24 Filed: 04/07/21 Page 2 of 2 PageID #:484




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the April 7, 2021, the PLAINTIFF’S MOTION FOR ENTRY OF

A PRELIMINARY INJUNCTION and MEMORANDUM OF LAW IN SUPPORT OF

PLAINTIFF’S MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION was filed with

the CM/ECF system. The Defendant’s will also be provided notice on April 7, 2021, via e-mail

to the e-mail addresses of the Does in the Certificate of Services filed with the Court.




                                              By:    s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com




                                                 2
